48 F.3d 1231NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Hurdis BONNER, JR., Plaintiff-Appellant,v.Dennis FLOWERS;  Chris Roan;  Charles Samples;  Departmentof Public Safety, Defendants-Appellees.
No. 94-6034.
United States Court of Appeals, Tenth Circuit.
March 7, 1995.

Before MOORE, BARRETT, and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff-appellant Hurdis Bonner, Jr. appeals the district court's order staying his civil rights action pending resolution of his state criminal appeal.  Because Mr. Bonner's appeal has become moot, we dismiss.


3
Mr. Bonner, an African-American, was stopped for a traffic violation by the Oklahoma Highway Patrol.  After issuing a citation, the state trooper asked Mr. Bonner a series of questions and then requested permission to search his vehicle.  The search revealed cocaine and a firearm, resulting in Mr. Bonner's conviction for drug and firearms violations.


4
Mr. Bonner appealed his conviction to the Oklahoma Court of Criminal Appeals, arguing, inter alia, that he was stopped and later searched simply because he was an African-American with out-of-state license plates.  While his state criminal appeal was pending, Mr. Bonner filed a federal civil rights action under 42 U.S.C.1983, seeking damages for the allegedly unconstitutional stop and search.


5
The case was referred to a magistrate judge, who recommended that because both the state and federal cases involved the same issue, the federal action should be stayed pending resolution of the state appeal.  The district court adopted the magistrate judge's recommendation, and this appeal followed.


6
While this appeal was pending, the Oklahoma Court of Criminal Appeals decided Mr. Bonner's case.  The Oklahoma court affirmed two of his convictions, holding, implicitly, that the search and seizure was proper.  A third conviction was reversed, and Mr. Bonner's case was remanded for resentencing on his fourth conviction.  Mr. Bonner then submitted a suggestion of mootness to this court.


7
We are constitutionally required to decide only actual cases or controversies.  U.S. Const. art.  III, 2;  see Flast v. Cohen, 392 U.S. 83, 94 (1968)("[T]he judicial power of federal courts is constitutionally restricted to 'cases' and 'controversies.' ").  When an event occurs which renders our decision in a case meaningless, there is no live controversy and the case must be dismissed as moot.  See Fischbach v. New Mexico Activities Ass'n, 38 F.3d 1159, 1160 (10th Cir.1994).  Mootness can occur at any stage of the appeal.  See Honig v. Doe, 484 U.S. 305, 317 (1988).


8
Here, a decision by the Oklahoma Court of Criminal Appeals was the prerequisite for releasing the district court's stay of Mr. Bonner's civil rights action.  As this condition has now been met, any opinion rendered by this court would merely be advisory.  Therefore, there is no longer a live case or controversy before the court, and Mr. Bonner's appeal must be dismissed.


9
The appeal in case No. 94-6034 is DISMISSED as moot.  The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470